

116 HR 5252 IH: To amend the Internal Revenue Code of 1986 to repeal opportunity zones.
U.S. House of Representatives
2019-11-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5252IN THE HOUSE OF REPRESENTATIVESNovember 22, 2019Ms. Tlaib (for herself and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal opportunity zones.
	
		1.Repeal of opportunity zones and recognition of deferred gain
 (a)In generalEffective on the day after the date of the enactment of this Act, subchapter Z of chapter 1 of the Internal Revenue Code of 1986 is repealed, and any gain to which section 1400Z–2(a)(1)(B) of such Code would have otherwise applied shall be included in income under section 1400Z–2(b) of such Code (determined by substituting the date of the enactment of this Act for December 31, 2026 in paragraph (1)(B) thereof).
 (b)Repeal of special rule for investments held for at least 10 yearsFor purposes of section 1400Z–2(c) of such Code, the repeal under subsection (a) shall be effective with respect to any investment held before, on, or after the date of the enactment of this Act.
			